  
      
   

  

NY ic
Federal Defenders cant a
OF NEW YORK, INC. ELECTRONICALLY FILED °°

  

DOC #:

DATE FILED: 11/14/2019
r dy

David E. Patton Attorney-in-Charge
Executive Director White Plains
and Attorney-in-Chief

 

 

November 14, 2019

Hon. Analisa Torres

United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: United States v. Anthony Tejada
19 Cr. 239 (AT)

Your Honor:

With the consent of the government, I am requesting that the time to file Mr. Tejada’s
sentencing submission be extended from November 14, 2019 to November 21, 2019. Because I
have had two trials and a multi-day suppression hearing in the last two months, I need the
additional time to prepare the submission.

If the Court grants the request, the government’s sentencing submission would be due on

N ber 28, 2019.
ovember 28. GRANTED. By November 21, 2019,

Defendant shall file his sentencing
submission. By December 2, 2019,
the Government shall file its
Respectfully submitted, sentencing submission. The

a1. S/S & ? La sentencing scheduled for December 3,
Marck 8. Gouibiner 2019 is ADJOURNED to December

Attomey for Anthony Tejada 9» 219. at 1:30 p.m.

Thank you for your attention to this matter,

ec: A.U.S.A. Adam Hobson SO ORDERED.

A.U.S.A. Frank Balsamello
Dated: November 14, 2019

New York, New York

O7-

ANALISA TORRES
United States District Judge
